The conviction is for rape; punishment fixed at confinement in the penitentiary for a period of fifteen years.
A statement of the evidence is deemed unnecessary, suffice it to say that it is quite sufficient to support the verdict.
A motion for a continuance was made but no bill of exceptions was reserved to the action of the court in overruling it. This precludes a consideration of the application as an independent ground for reversal. Nelson v. State, 1 Texas Crim. App., 44; Grant v. State, 3 Texas Crim. App., 2; and other cases listed in Branch's Ann. Tex. Penal Code, Sec. 304. If the action of the court in refusing the continuance be considered in connection with the motion for new trial, it is apparent from the record that the motion to continue was properly overruled.
The appellant was indicted on the 14th day of May, 1920, and was *Page 164 
soon after arrested and released on bail. His case was set for trial on the 13th day of June, 1920, and then re-set for the 30th of that month. He failed to appear for trial, but instead disappeared. He was re-arrested on June 1, 1922. His trial was set for the 15th day of that month. No process was applied for until the 14th of that month. The absent witness resided in another county. Process was not served. The affidavit of the witness, to the effect that he would not give the testimony set out in the motion to continue, is attached to the State's contest of the motion for new trial.
The judgment is affirmed.
Affirmed.